COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00172-CV

IN THE INTEREST OF J.A.G.M.
AND A.M.M.



                                     ----------

          FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant A.M. (Mother) appeals the termination of her parental rights to

her children, J.A.G.M. (John) and A.M.M. (Amanda). 2 Mother’s court-appointed

counsel has filed a motion to withdraw and an Anders brief in support stating that

after diligently reviewing the record, he believes that any appeal by Mother would

be frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).


      1
       See Tex. R. App. P. 47.4.
      2
     We use aliases for the children and their relatives throughout this opinion.
See Tex. R. App. P. 9.8(b)(2).
Although given notice and an opportunity to file a pro se brief, Mother did not do

so. We affirm.

                                Background Facts

        Mother has three children, two of which are the subject of this suit. 3 John

was born in 2008 in Texas.         Mother prematurely gave birth to Amanda in

California in June 2011. Mother went into early labor because of a placental

abruption, which is commonly caused by cocaine use, and which required

emergency delivery of the baby.           Amanda tested positive at birth for

methamphetamines. Mother tested positive for cocaine and methamphetamines.

Mother later admitted that she had used “speed, cocaine and marijuana,

including one or two times when pregnant with her daughter because she was

tired but had to work.” She also described a history of mental health issues,

including depression and schizophrenia.

        In April 2012, Mother was visiting with her mother (Grandmother) in Little

Elm, Texas. One night while Mother was staying there, Mother, Grandmother,

and Mother’s sister went to a party and then to a bar. The next morning, April 29,

2012, Grandmother and Mother’s sister left the house to attend a meeting.

Mother stayed at home with Amanda, Kevin, and Mother’s nephews. John was

playing at a neighbor’s house.      Mother claimed that she put Amanda in the

bathtub and left the bathroom to get a towel. When she returned, she noticed

        3
        Mother’s rights to her oldest child, K.M. (Kevin) were not litigated in this
suit.

                                          2
that Amanda was breathing differently and not acting normally. 4           Mother’s

neighbor came by the house to return John and called 911.

      Amanda was taken to Denton Regional Medical Center and later

transported to the intensive care unit at Children’s Medical Center. The medical

director at the hospital, Dr. Matthew Cox, testified that when Amanda was

admitted into intensive care, she was on life-support measures and

“neurologically she wasn’t showing any movement or normal neurologic

function.” An examination revealed second and third-degree burns to Amanda’s

feet, ankles, genitalia, bottom, hip, and one ear. Her left arm was “very swollen

and very bruised,” she had small puncture wounds on her shoulder, and lab

results showed elevated enzymes. The burns to her feet were so severe that

they required skin grafts.    Dr. Cox explained that the circumferential burns

around Amanda’s ankles were consistent with being immersed in “scalding hot

water.”

      Dr. Cox later discovered that Amanda’s ankle was also broken in what he

called a “buckle-type fracture.” He explained that this type of injury is unusual for

children Amanda’s age and he was concerned that it was “an inflicted injury.” A

MRI scan of Amanda’s brain showed cytotoxic edema, which is brain cell injury,




      4
         Mother told a Department of Family and Protective Services (DFPS)
special investigator that she did not notice that Amanda was not breathing right
until after she had finished bathing her and had laid her down to dress her.

                                         3
throughout her brain. Dr. Cox opined that this type of injury results from three to

five minutes of lack of oxygen to the brain.

      Doctors diagnosed Amanda with cerebral palsy, “a brain injury at an early

point in life.” Dr. Cox explained that lack of oxygen to the brain can cause the

type of brain injury that Amanda suffered.         Mother’s relatives testified that

Amanda did not have symptoms of cerebral palsy or show any signs of

developmental delays before the incident.        Amanda’s occupational therapist

testified that Amanda suffered delays in her fine motor skills such as grasping

toys and feeding herself and that her primary means of mobility was rolling on the

floor. The therapist also said that Amanda had hypertonicity in her left hand,

which meant that her hand was constantly clenched in a fist.

      Mother did not provide any explanation for Amanda’s burns to the doctor at

the hospital. Dr. Cox testified that Amanda’s injuries “had no explanation other

than inflicted injuries and child abuse.” DFPS took possession of the children

and sought termination of Mother’s rights to John and Amanda. 5

      After a trial, a jury found that Mother had engaged in conduct, or had

knowingly placed John and Amanda with persons who engaged in conduct, that

endangered their physical or emotional well-being; had knowingly placed or had

knowingly allowed John and Amanda to remain in conditions or surroundings that


      5
       DFPS also sought to terminate the parental rights of John’s and Amanda’s
fathers. The fathers’ rights were terminated in an interlocutory order prior to trial.
Neither father is a party to this appeal.

                                          4
endangered their physical or emotional well-being; had failed to comply with the

provisions of a court order that specifically established the actions necessary for

her to obtain the return of her children; and had used a controlled substance in a

manner that endangered John’s and Amanda’s health or safety and had failed to

complete a court-ordered substance abuse treatment program. The jury also

found that termination of Mother’s parental rights to John and Amanda was in the

children’s best interest. The trial court terminated Mother’s parental rights to

John and Amanda, and this appeal followed.

                                   Discussion

      In Mother’s counsel’s motion, he averred that he has conducted a

professional evaluation of the record and, after a thorough review of the

applicable law, has reached the conclusion that there are no arguable grounds to

be advanced to support an appeal of this cause and that the appeal is frivolous.

Counsel’s brief and motion meet the requirements of Anders by presenting a

professional evaluation of the record demonstrating why there are no reversible

grounds on appeal and referencing any grounds that might arguably support the

appeal. See Anders, 386 U.S. at 741, 87 S. Ct. at 1398; Mays v. State, 904
S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).           This court has

previously held that Anders procedures apply in parental rights termination cases

when DFPS has moved for termination. In re K.M., 98 S.W.3d 774, 776–77 (Tex.

App.—Fort Worth 2003, no pet.). Mother was given the opportunity to file a pro



                                        5
se brief on her own behalf, but she did not do so. DFPS did not respond to

Mother’s counsel’s motion.

      In our duties as a reviewing court, we must conduct an independent

evaluation of the record to determine whether counsel is correct in determining

that the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991); Mays, 904 S.W.2d at 923. Only then may we grant counsel’s

motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346,

351 (1988).    We have carefully reviewed the appellate record and Mother’s

appellate counsel’s brief. We agree with her appellate counsel that the appeal is

wholly frivolous and without merit.    We find nothing in the record that might

arguably support the appeal. See In re J.T., No. 02-10-00284, 2011 WL 856927,

at *1 (Tex. App.—Fort Worth, Mar. 10, 2011, no pet.) (citing Bledsoe v. State,

178 S.W.3d 824, 827 (Tex. Crim. App. 2005)). Therefore, we grant Mother’s

appellate counsel’s motion to withdraw and affirm the trial court’s judgment

terminating Mother’s parental rights to her children.

                                   Conclusion

      Having granted the motion to withdraw filed by Mother’s counsel, we affirm

the trial court’s judgment terminating Mother’s parental rights to John and

Amanda.

                                             LEE GABRIEL
                                             JUSTICE

PANEL: GARDNER, WALKER, and GABRIEL, JJ.

DELIVERED: November 1, 2013

                                         6